Citation Nr: 0922847	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  08-12 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1972 through June 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Detroit, Michigan that denied the Veteran's claim 
for service connection for a right knee condition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims that he suffers from a right knee 
disability as a result of an injury sustained during active 
duty in the United States Navy during the Vietnam Era.  He 
acknowledges having sustained further injury to his knee 
after service in 1983, but contends that the residuals of his 
in-service knee injury caused or contributed to the later 
injury in 1983.

An August 1973 service treatment record reflects that the 
Veteran was treated for an injury to his right knee that was 
sustained when the Veteran collided with a catcher during an 
evening baseball game on the naval base in Port Hueneme, 
California.  Between August 1973 and November 1974, the 
Veteran's service treatment records reflect several 
complaints of continued pain, tenderness, and instability in 
the right knee.  During that period, he reported that his 
knee would "give without warning."  A November 1973 service 
treatment record reflects that the Veteran was diagnosed with 
"chronic intermittent patellar dislocation," and the 
surgeon recommended "tendon transplant surgery."  In 1983, 
the Veteran injured his knee again when he sustained a 
traumatic hemarthrosis with an anterior cruciate ligament 
tear.  He then underwent anterior cruciate ligament (ACL) 
repair surgery at a private facility, and in 1985, 1986, and 
2005, the Veteran underwent three more surgeries on his right 
knee.

The Board notes that in McLendon v. Nicholson, 20 Vet. App. 
79 (2006), the United States Court of Appeals for Veterans 
Claims (Court) held that a VA examination is required when 
there is (1) evidence of a current disability, (2) evidence 
establishing an in-service injury occurred, (3) an indication 
that the current disability may be related to the in-service 
injury, and (4) insufficient evidence to decide the case.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R.§ 3.159(c)(4) 
(2008).

The RO scheduled a VA examination of the Veteran's right 
knee.  The November 2006 VA examination report reflects that 
the examiner diagnosed the Veteran as suffering from "status 
post right knee joint injury with history of multiple 
surgeries."  The VA examiner opined that "there is no 
likelihood" of a nexus between the Veteran's current right 
knee problems and his right knee injury in-service.  He 
further opined that the likelihood that the Veteran's in-
service right knee injury in 1973 rendered the knee more 
susceptible to an ACL tear in 1983 as "slim."  

Unfortunately, the VA examiner did not provide any reasons 
and bases for his opinion that the Veteran's long history of 
right knee problems since service and his multiple post-
service surgeries are not related to the injury incurred in 
service.  The VA examiner did not discuss the Veteran's 
assertions that he continued to suffer from problems with his 
right knee since service, and did not provide any rationale 
for his conclusion that the in-service injury did not make 
him more susceptible to the ACL tear in 1983.  The Board 
believes that such an examination is inadequate and would not 
withstand judicial scrutiny based on the Court's 
pronouncements in Gabrielson v. Brown, 7 Vet. App. 36 (1994), 
Miller v. West, 11 Vet. App. 345 (1998), and Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Hence, the Veteran 
should be examined again and another, more complete, opinion 
should be obtained.



Accordingly, this case is REMANDED for the following action:
1.  Schedule the Veteran for another VA 
examination of his right knee.  The 
claims folder should be provided to the 
examiner for review in conjunction with 
the examination.  After reviewing the 
file, and conducting a thorough 
examination of the knee, the VA examiner 
identify all current disabilities of the 
right knee.  As to each disability 
identified, the examiner should render an 
opinion as to whether it is at least as 
likely as not that the Veteran's current 
right knee condition is casually related 
to his active service.  In answering this 
question, the examiner should address 
whether the in-service injury in any way 
made the Veteran more susceptible to the 
injury sustained in 1983.

The VA examiner should provide a 
comprehensive report including a complete 
rationale for all opinions and 
conclusions.  If the VA examiner 
concludes that the Veteran's current 
right knee condition is not related to 
the Veteran's in-service knee injury, the 
examiner must explain, in detail, the 
reasoning behind this determination.  If 
further testing or examination by 
specialists is required to evaluate the 
Veteran's right knee condition, such 
testing or examination is to be done 
before completion of the examination 
report.

As to any opinions expressed, it would be 
helpful if the examiner would use the 
following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.

2.   Then, readjudicate the Veteran's 
claim.  If the claim remains denied, the 
Veteran should be provided a Supplemental 
Statement of the Case (SSOC).  After the 
Veteran and his representative have been 
given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of an appeal.  See 38 C.F.R. § 20.1100(b) (2008).

